Citation Nr: 0322257	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an original rating in excess of 40 
percent for a lumbosacral spine disability.  

2.  Entitlement to an original rating in excess of 10 
percent for status post-operative partial meniscectomy of 
the right knee.  

3.  Entitlement to an original rating in excess of 10 
percent for status post-operative partial meniscectomy of 
the left knee.  

4.  Entitlement to an original rating in excess of 10 
percent for instability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1979 to February 1996. Three years and seven months of prior 
active service has been reported, but the dates have not been 
verified.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  In that decision the RO 
service connected the veteran for a number of disabilities to 
include spondylolisthesis of the lumbar spine, rated as 10 
percent disabling; status-post anterior cruciate ligament 
repair of the left knee, rated as noncompensable; and status-
post surgery of the right knee, rated as noncompensable.  

In October 1997 the veteran testified before a Hearing 
Officer at the VARO in Huntington.   In a January 1998 rating 
decision, the RO increased the veteran's disability rating 
for his lumbar spine disorder to 20 percent.  

In July 1999, the veteran testified before a Veterans Law 
Judge in Washington, D.C.  In an October 1999 decision, the 
Board remanded the veteran's claims to the RO for additional 
development.  In an October 2001 rating decision, the RO 
granted the veteran an additional 10 percent rating for 
instability of the left knee under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The award was 
effective from April 2000.  The RO also increased the 
veteran's disability rating for his lumbar spine disorder to 
40 percent, and for his right and left knee disorders to 10 
percent.  The awards were effective from February 1996.  

The Veterans Law Judge who conducted the July 1999 hearing in 
this case is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2002), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  By August 2002 letter, the veteran was 
afforded an opportunity to have another hearing, but he did 
not respond within 30 days of the date of the correspondence.  
Thus, the Board assumes that the veteran does not wish 
another hearing.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In October 2002, the Board undertook additional development 
of the issues listed on the front page of this remand 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That development has been completed.  However, the 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the Board's October 1999 remand order, the RO was 
instructed to schedule the veteran for both orthopedic and 
neurological examinations associated with his back and knee 
disabilities.  

In April 2000, the veteran underwent an orthopedic 
examination.  With respect to his knees, the veteran reported 
that his right knee swelled and was painful.  As for his left 
knee, the veteran reported a greater degree of pain and 
swelling as well as instability.  On clinical evaluation, the 
examiner noted range of motion findings with respect to the 
left knee but none for the right knee.  He also did not 
discuss whether either the left or right knee joint exhibited 
weakened movement, excess fatigability, or incoordination, or 
whether pain could significantly limit functional ability 
during flare-ups or when either joint was used repeatedly 
over a period of time.  

Additionally, the examiner reported that X-rays of the 
veteran's knees revealed joint space narrowing bilaterally.  
In his final diagnosis, the examiner noted minimal 
degenerative arthritis in the left knee but no internal 
pathology of the right knee.  He also reported that any 
identified pathology in the right knee was secondary to 
nonservice-connected internal tibial torsion.  A May 2000 X-
ray report of the veteran's knees noted normal findings.  A 
November 2002 clinical record notes degenerative joint 
disease of the knees bilaterally.  

In light of the X-ray findings of degenerative joint disease 
in both knees, since the April 2000 examination, the Board 
sought to afford the veteran a current orthopedic 
examination.  The examination was assigned to the examiner 
who had conducted the April 2000 examination.  The examiner 
did not conduct a new examination, and recommended that the 
examination be conducted by another examiner if additional 
information was required.  The veteran has not yet been 
afforded this examination.

Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome.  67 Fed. Reg. 54345 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Where the law or regulation changes after a claim has 
been filed or reported but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

Therefore, while the Board regrets the delay in this case, 
the claims are remanded for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claims.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a physician, other than the physician 
in who examined the veteran in April 
2000, to determine the nature and extent 
of the veteran's right and left knee 
disabilities.  All appropriate tests 
should be conducted.  Send the claims 
folder to the examiner for review.  

Any indicated studies should be 
performed.  In particular, in reporting 
the results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain, incoordination, 
weakened movement and excess fatigability 
on use.  The examiner should also express 
an opinion concerning whether there would 
be additional pain or loss of motion on 
repeated use or flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
also assess the extent of any locking, 
subluxation and lateral instability 
present in either knee and whether such 
subluxation or instability is minimal, 
moderate, or severe.  

The examiner should express an opinion as 
to whether either the right or left knee 
disabilities assessed have been more 
severe during any period since February 
18, 1996.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include any evidence received 
since October 2001, and readjudicate the 
veteran's claims for service-connected 
low back and knee disabilities.  In doing 
so, the RO should readjudicate the 
veteran's low back disability claim in 
light of the old and new criteria 
contained in Diagnostic Code 5293, if 
appropriate.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case.  

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

